FILED
                            NOT FOR PUBLICATION                            DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10387

               Plaintiff - Appellee,             D.C. No. 2:11-cr-02270-ROS

  v.
                                                 MEMORANDUM*
JESUS MENESES-LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jesus Meneses-Lopez appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meneses-Lopez contends that the district court procedurally erred by failing

to recognize its discretion to vary downward from the Guideline range based upon

policy grounds under Kimbrough v. United States, 552 U.S. 85 (2007). The record

belies this contention. The district court recognized, but chose not to exercise, its

Kimbrough discretion to vary from the Guidelines. See United States v. Ayala-

Nicanor, 659 F.3d 744, 752-53 (9th Cir. 2011).

      Meneses-Lopez also argues that his sentence is substantively unreasonable

in light of the age of his 1998 felony conviction and other mitigating factors. The

district court did not abuse its discretion in imposing Meneses-Lopez’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the bottom of

the Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Meneses-

Lopez’s overall criminal history and the need for deterrence and protection of the

public. See id.

      AFFIRMED.




                                           2                                    12-10387